Name: Commission Regulation (EEC) No 762/81 of 20 March 1981 amending Community quantitative limits fixed for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 81 Official Journal of the European Communities No L 80/29 COMMISSION REGULATION (EEC) No 762/81 of 20 March 1981 amending Community quantitative limits fixed for imports of certain textile products originating in the People's Republic of China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China (!), and in particular Articles 9 ( 1 ) and 14 thereof, Whereas, by Commission Regulation (EEC) No 3061 /79 , quantitative limits agreed with third coun ­ tries are shared between the Member States for 1980 ; Whereas additional import requirements have emerged in a Member State for textile products imported from China ; whereas the quantitative limit fixed for the Community and the share thereof allo ­ cated to this Member State are insufficient to meet fully the requirements in 1980 ; Whereas it is therefore desirable to increase the quantitative limits for these products and the share allocated to this Member State ; The Community quantitative limits for textile products as originating in the People's Republic of China and Ireland's share thereof, as fixed in Annex IV to Regulation (EEC) No 3061 /79, are hereby amended for 1980 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the" Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12. 1979, p. 1 . No L 80/30 Official Journal of the European Communities 26. 3 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 32 ex 58.04 58.04-07 ; 1 1 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics) of wool, of cotton or of man ­ made textile fibres China IRL EEC Tonnes 80 1 821